Title: To Thomas Jefferson from Francis Brodie, 13 October 1806
From: Brodie, Francis
To: Jefferson, Thomas


                        
                            Warburton Piscataway 13th Octr. 1806
                        
                        I do not recollect my dear Sir that, when you observed it would convenience you to have 100 or 150 acres of
                            one of the farms for Sale near your estate, I offered to accommodate you, in case I should purchase it: therefore, permit
                            me now to assure you that it will give me pleasure if I shall have it in my power to do so.
                        This day, glancing my eye at the list of letters in the post office at Washington, incerted in the National
                            Intelligencer, I perceived one directed to me—will you have the goodness to send a Servant for it, & forward it by
                            post? Mr Digges will hand you the postage.
                        I purpose in a few days to set out towards Charlotteville and will be obliged by your sending me the letter
                            you so kindly promised
                  I have the honor, dear Sir, to greet you with salutations of esteem & respect.
                        
                            Francis Brodie
                            
                        
                    